Citation Nr: 0513287	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for numbness in fingers 
and toes, claimed as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for defective vision, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Washington, 
D.C., which in pertinent part, denied service connection for 
numbness in the veteran's fingers and toes, defective vision 
and hypertension.

Additionally in the July 2002 decision, the RO denied 
entitlement to service connection for a sleep disorder, 
stomach disorder, depression, bilateral hearing loss, high 
cholesterol and found that no new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for a skin rash.  In March 2003, the veteran 
expressed disagreement with the July 2002 decision.  The RO 
issued a statement of the case in June 2003.  

In June 2003, the RO received the veteran's substantive 
appeal in which he indicated that he only sought to appeal 
the issues of entitlement to service connection for numbness 
in his fingers and toes, secondary to service-connected 
diabetes mellitus, entitlement to service connection for 
defective vision, secondary to service-connected diabetes 
mellitus and entitlement to service connection for 
hypertension, secondary to service-connected diabetes 
mellitus.  These are the only issues that have been certified 
as being on appeal.  Therefore, the issues of entitlement to 
service connection for a sleep disorder, stomach disorder, 
depression, bilateral hearing loss, high cholesterol and 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin rash 
are not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, after the RO issued its June 2003 
supplemental statement of the case and after it certified the 
appeal to the Board, additional evidence was obtained by the 
RO, which included private treatment records and lab reports 
from Kaiser Permanente, dated October 2003 to March 2004.  
There is no indication that the RO ever considered this 
evidence.  See 38 C.F.R. § 19.37(b).  

This evidence pertained to treatment for diabetes.  The 
records also show that the veteran was to have blood pressure 
checks, and an eye examination.  

In an April 2004 statement, the veteran indicated that 
medical evidence regarding hypertension was located at his 
private physicians' office.  On VA examination in May 2003, 
it was reported that the veteran received all treatment for 
diabetes at Kaiser Permanente once per year.  The veteran's 
representative reiterated in a written presentation to the 
Board, that the veteran had reported the existence of 
relevant records, which had not been obtained.  As VA has 
notice of the existence of additional relevant private 
records, VA has a duty to obtain them.  38 U.S.C.A. 
§ 5110(b),(c) (West 2002).

Secondary service connection will be granted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R.§ 3.310(a) 
(2004).  Also the Court has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a non-service-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

With regard to numbness in the fingers and toes, the veteran 
has reported current symptoms, and the May 2003, VA 
examination yielded a diagnosis of peripheral neuropathy of 
the left hand.  Diabetic neuropathy, or nerve damage caused 
by diabetes, is one of the most common known causes of 
neuropathy.  Jack Miller Center for Peripheral Neuropathy, 
University of Chicago; 
http://millercenter.uchicago.edu/learnaboutpn/typesofpn/diabe
tes/diabetes.shtml.  Thus there is competent evidence that 
the peripheral neuropathy and symptoms reported by the 
veteran may be related to a service connected disability.  
The May 2003 examination did not contain an opinion as to the 
cause of the peripheral neuropathy.

Accordingly, this case is remanded for the following actions:

1.  Obtain all clinical records 
documenting treatment for diabetes, 
numbness in the fingers and toes (or 
peripheral neuropathy), and impaired 
vision from Kaiser Permanente.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
the claimed numbness in his fingers and 
toes.  The claims folder must be made 
available to the examiner prior to the 
examination.  The examiner should 
indicate that the claims folder has been 
reviewed.

The examiner should express an opinion 
with rationale as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
numbness in his fingers and toes was 
caused or aggravated (made permanently 
worse) by the veteran's service-
connected diabetes mellitus; or is 
otherwise the result of a disease or 
injury in service.

The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for the examination, a 
copy of the notice sent to him must be 
associated with the claims folder.  The 
veteran is advised that failure to 
report for a scheduled VA examination 
without good cause may result in the 
denial of his claim.

3.  Then re-adjudicate the claims, and if 
they are not granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




